

114 S1309 IS: Federal Adjustment in Reporting Student Credit Act of 2015
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1309IN THE SENATE OF THE UNITED STATESMay 12, 2015Mr. Peters (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide for the removal of default information from a borrower’s credit report with respect to
			 certain rehabilitated education loans.
	
 1.Short titleThis Act may be cited as the Federal Adjustment in Reporting Student Credit Act of 2015 or the FAIR Student Credit Act of 2015.
		2.Rehabilitation of
 qualified education loansSection 623(a)(1) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(1)) is amended by adding at the end the following:
			
				(E)Rehabilitation
				of qualified education loans
					(i)In
 generalNotwithstanding any other provision of this section, a person may request to remove a previously reported default regarding a qualified education loan from a consumer report, and such request shall not be considered inaccurate, if—
 (I)the lender chooses to offer a loan rehabilitation program that requires a number of consecutive on-time monthly payments, in accordance with the terms and conditions of the loan rehabilitation program, or any valid and legally binding modification thereto, equal to the number of payments specified under section 428F(a)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1078–6(a)(1)(A)); and
 (II)the consumer of such loan successfully and voluntarily meets the requirements of that loan rehabilitation program.
 (ii)LimitationA consumer may obtain the benefits available under this subsection with respect to rehabilitating a loan only one time per loan.
					(iii)Qualified
 education loan definedFor purposes of this subparagraph, the term qualified education loan has the meaning given such term under section 221(d) of the Internal Revenue Code of 1986..
		3.GAO
			 Study
 (a)StudyThe Comptroller General of the United States shall carry out a study on—
 (1)the implementation of section 623(a)(1)(E) of the Fair Credit Reporting Act, as added by section 2; and
 (2)any hurdles borrowers experience with the private loan rehabilitation program.
 (b)ReportNot later than the end of the 18-month period beginning on the date of the enactment of this Act, the Comptroller General shall issue a report to the Congress containing all findings and determinations made in carrying out the study required under subsection (a).